IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,405-01


                   EX PARTE RAMIRO CASTILLO-RAMIREZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 16-CR-271-A IN THE 381ST DISTRICT COURT
                              FROM STARR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to ten years’ imprisonment.

        Applicant contends that he was denied his right to appeal because notice of appeal was not

timely filed. The habeas record indicates that Applicant was sentenced on August 24, 2017. On

December 13, 2017, trial counsel was given permission to withdraw from the representation, and

appellate counsel was appointed to represent Applicant. However, there is no indication that a
                                                                                                     2

motion for new trial or notice of appeal was timely filed. The record suggests that Applicant

indicated a desire to appeal his conviction, but that he was denied his right to do so through no fault

of his own. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).

       We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 16-CR-271-A from the 381st District Court of Starr County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. It appears that Applicant is

represented by appellate counsel, who filed this application on his behalf. However, if Applicant

is not currently represented by appellate counsel, within ten days of the issuance of this opinion, the

trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2018
Do not publish